DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 12/03/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivaud et al (US 2017/0,214,516; hereinafter Rivaud).
Regarding claims 1 and 9, Rivaud disclose a wireless device comprising a receiver configured to receive wireless signals from a wireless network and a method performed by a wireless device having a first crystal-oscillator (XO) circuit (OCXO or 223; ¶ 17) and a second XO circuit (221 or 222), and control circuitry configured to operate a receiver of the wireless device with the first XO circuit (OCXO or 223) connected as a frequency reference for the receiver and correspondingly determining a 
Regarding claim 5, Rivaud disclose the method of claim 1, wherein operating the receiver of the wireless device with the first XO circuit connected as the frequency reference for the receiver comprises controlling one or more switches to couple a first reference signal output by the first XO circuit to a reference-signal input of the receiver, and wherein the changeover includes controlling the one or more switches to disconnect the first reference signal from the reference-signal input of the receiver and connect a second reference signal output by the second XO circuit to the reference-signal input of the receiver (switching between first reference signal and second reference signal occur during holdover when the PLL is disconnected from the clock reference 221 or 223; (paras. [0017], [0023]).
Regarding claims 7 and 15, Rivaud disclose the method and wireless device of claim 1 and 9 respectively, wherein the first XO circuit is tunable and the frequency-error compensation is a tuning adjustment for the first XO circuit (OCXO) (¶s [0023], [0031]; fig. 4).
Regarding claim 13, Rivaud disclose the wireless device of claim 9, wherein, to operate the receiver of the wireless device with the first XO circuit connected as the frequency reference for the receiver, the control circuitry is configured to control one or more switches to couple a first reference signal output by the first XO circuit to a .

Allowable Subject Matter
Claims 2-4, 6, 8, 10-12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Rivaud disclose the method of claim 1, wherein the cited prior art fails to disclose or suggest the method further comprises the wireless device performing the changeover upon completion of an initial synchronization procedure of the wireless device with respect to a radio network node of a wireless network, wherein the initial synchronization procedure includes the wireless device determining the frequency-error compensation based on receiving a carrier signal from the radio network node while operating the receiver with the first XO circuit connected as the frequency reference for the receiver.
Regarding claim 3, Rivaud disclose the method of claim 1, wherein the cited prior art fails to disclose or suggest the second XO circuit operates at a higher frequency than the first XO circuit and wherein the method further comprises the wireless device 
Regarding claim 4, Rivaud disclose the method of claim 1, wherein the cited prior art fails to disclose or suggest the second XO circuit has superior performance in comparison to the first XO circuit but consumes higher power, and wherein the method further comprises the wireless device performing the changeover to meet one or more radio performance requirements with respect to receiving signals from a radio network node of a wireless network.
Regarding claim 6, Rivaud disclose the method of claim 1, wherein the cited prior art fails to disclose or suggest the reference-signal input of the receiver is a reference input for a Radio Frequency (RF) Phase Locked Loop (PLL) circuit of the receiver, where the RF PLL controls a Controlled Oscillator (CO) to output a Local Oscillator (LO) signal to a mixer circuit of the receiver, and wherein operating the receiver of the wireless device with the first XO circuit connected as the frequency reference for the receiver further comprises configuring a divider value of the RF PLL circuit in accordance with the frequency of the first reference signal, and wherein the changeover further includes reconfiguring the divider value in accordance with the frequency of the second reference signal.
Regarding claim 8, Rivaud disclose the method of claim 1, wherein the cited prior art fails to disclose or suggest the frequency-error compensation is a de-rotation value applied in the digital domain to received-signal sample values obtained via the receiver.

Regarding claim 11, Rivaud disclose the wireless device of claim 9, wherein the cited prior art fails to disclose or suggest the control circuitry is configured to perform the changeover to support communication with a radio network node of a wireless network using a second frequency band that is higher in the frequency spectrum than a first frequency band for which the control circuitry operates the receiver with the first XO circuit connected as the frequency reference for the receiver.
Regarding claim 12, Rivaud disclose the wireless device of claim 9, wherein the cited prior art fails to disclose or suggest the second XO circuit has superior performance in comparison to the first XO circuit but consumes higher power, and wherein the control circuitry is configured to perform the changeover to meet one or more radio performance requirements with respect to receiving signals from a radio network node of a wireless network.
Regarding claim 14, Rivaud disclose the wireless device of claim 9, wherein the cited prior art fails to disclose or suggest the reference-signal input of the receiver is a reference input for a Radio Frequency (RF) Phase Locked Loop (PLL) circuit of the 
Regarding claim 16, Rivaud disclose the wireless device of claim 9, wherein the cited prior art fails to disclose or suggest frequency-error compensation is a de-rotation value applied in the digital domain to received-signal sample values obtained via the receiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LANA N LE/Primary Examiner, Art Unit 2648